DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. PG Pub # 20070241515) in view of Johnen (U.S. PG Pub # 20030189293).


Regarding claim 1, Sato discloses a sealing device (fig 9(2)) for sealing between a through-hole and a shaft inserted through the through-hole (intended use, seal between housing and shaft, Para 0045), the sealing device characterized by comprising:

a reinforcing ring having an annular shape around an axis line (2 annularly around the axis of shaft); and

an elastic body part formed from an elastic body (3 is elastic, Para 0045), the elastic body part being attached to the reinforcing ring (3 attached to 2) and having an annular shape around the axis line (3 annularly around the axis of shaft),

wherein the elastic body part includes a seal lip having an annular shape (7 is annular), the seal lip contacting the shaft such that the shaft is slidable (7 contacting shaft); and a side lip having an annular shape (6 is annular), the side lip being provided on an outer side of the seal lip (6 on the outer side of 7) and extending toward the outer side (6 towards the outer side),

in a surface of the side lip on an inner periphery side (inner side of 6), at least one circumferential projection that is a projection having an annular shape around the axis line is provided ( as seen in examiner annotated fig 9(2) below) and at least one axial projection that is a projection extending along a direction of the axis line is provided ( as seen in examiner annotated fig 9(2) below), and

the circumferential projection and the axial projection are connected with each other ( as seen in examiner annotated fig 9(2) below).

Sato does not disclose at least one circumferential groove that is a groove having an annular shape around the axis line is provided and at least one axial groove that is a groove extending along a direction of the axis line is provided;
the circumferential groove and the axial groove are connected with each other.
However, Johnen teaches that a projection can be replaced with a groove (60, fig 7a replaced with 50, fig 6a, Para 0045).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the projections of Sato with the grooves of Johnen as the projections and grooves provide pumping to the fluid around the shaft.

The combination of Sato and Johnen discloses at least one circumferential groove that is a groove having an annular shape around the axis line is provided ( as seen in examiner annotated Sato fig 9(2) below and Johnen figs 7a, 7b) and at least one axial groove that is a groove extending along a direction of the axis line is provided;
the circumferential groove and the axial groove are connected with each other ( as seen in examiner annotated Sato fig 9(2) below and Johnen figs 7a, 7b).


    PNG
    media_image1.png
    896
    1025
    media_image1.png
    Greyscale

Regarding claim 2, Sato discloses the sealing device, wherein the axial groove extends parallel to the axis line (as seen in examiner annotated fig 9(2) below discloses all limitation of Claim 1 and Claim 2).

 Regarding claim 1, Sato discloses a sealing device (fig 9(3)) for sealing between a through-hole and a shaft inserted through the through-hole (intended use, seal between housing and shaft, Para 0045), the sealing device characterized by comprising:

a reinforcing ring having an annular shape around an axis line (2 annularly around the axis of shaft); and

an elastic body part formed from an elastic body (3 is elastic, Para 0045), the elastic body part being attached to the reinforcing ring (3 attached to 2) and having an annular shape around the axis line (3 annularly around the axis of shaft),

wherein the elastic body part includes a seal lip having an annular shape (7 is annular), the seal lip contacting the shaft such that the shaft is slidable (7 contacting shaft); and a side lip having an annular shape (6 is annular), the side lip being provided on an outer side of the seal lip (6 on the outer side of 7) and extending toward the outer side (6 towards the outer side),

in a surface of the side lip on an inner periphery side (inner side of 6), at least one circumferential projection that is a groove having an annular shape around the axis line is provided ( as seen in examiner annotated fig 9(2) below) and at least one axial projection that is a groove extending along a direction of the axis line is provided ( as seen in examiner annotated fig 9(3) below), and

the circumferential projection and the axial projection are connected with each other ( as seen in examiner annotated fig 9(3) below).

Sato does not disclose at least one circumferential groove that is a groove having an annular shape around the axis line is provided and at least one axial groove that is a groove extending along a direction of the axis line is provided;
the circumferential groove and the axial groove are connected with each other.
However, Johnen teaches that a projection can be replaced with a groove (60, fig 7a replaced with 50, fig 6a, Para 0045).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the projections of Sato with the grooves of Johnen as the projections and grooves provide pumping to the fluid around the shaft.

The combination of Sato and Johnen discloses at least one circumferential groove that is a groove having an annular shape around the axis line is provided ( as seen in examiner annotated Sato fig 9(3) below and Johnen figs 7a, 7b) and at least one axial groove that is a groove extending along a direction of the axis line is provided;
the circumferential groove and the axial groove are connected with each other ( as seen in examiner annotated Sato fig 9(3) below and Johnen figs 7a, 7b).


    PNG
    media_image2.png
    812
    597
    media_image2.png
    Greyscale




Regarding claim 3, the combination of Sato and Johnen discloses the sealing device, wherein the axial groove extends diagonally with respect to the axis line (axial groove diagonal with respect to axial line of shaft, Sato fig 9(3) discloses all limitations of Claim 1 and Claim 3).



Regarding claim 4, Sato discloses the sealing device.
Sato does not disclose wherein a width of an end portion of the axial groove on the outer side is smaller than a width of an end portion of the axial groove on an inner side.
However, Johnen teaches wherein a width of an end portion of the axial groove on the outer side is smaller than a width of an end portion of the axial groove on an inner side (as seen in examiner annotated fig 6a below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the width of the axial grooves of Sato with those of Heb so that a force component is generated in the direction of the interior, through which the liquid is conveyed out of the intermediate space (Heb Col 6, Lines 19 – 25).
 
    PNG
    media_image3.png
    503
    733
    media_image3.png
    Greyscale


Regarding claim 5, the combination of Sato and Johnen discloses the sealing device, wherein a plurality of the circumferential grooves are provided (as seen in examiner annotated fig 9(2) below of Sato), and

the axial groove is provided between the circumferential grooves adjacent to each other (as seen in examiner annotated fig 9(2) below of Sato).

    PNG
    media_image1.png
    896
    1025
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    812
    597
    media_image4.png
    Greyscale



    PNG
    media_image3.png
    503
    733
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675